PER CURIAM.
By petition for writ of certiorari we have for review an order of the Flordia Industrial Commission hearing the date November 9, 1965.
After oral argument and upon consideration of the petition, the cross-petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law. The petition and cross-petition are therefore denied.
The petition for attorney’s fees is also denied.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.